The appeal is on the record proper, without bill of exceptions.
The only question apparent is as to the correctness of the trial court's action in overruling appellant's demurrers to the "information" filed against him — the case having been brought up to the circuit court for a trial de novo, from a judgment of conviction in the county court. Code 1928, §§ 3800, 3801, 3809, 3813, 3837, and 3843.
It is enough that we say that the prosecution is for the offense denounced by the law of our state as codified into section 4158 of the "1936 Cumulative Supplement to the Alabama Code of 1928, by The Michie Company," giving check or draft when funds insufficient to cover. And that, so far as we can see, said "information" (and the affidavit by which the prosecution was begun) properly charged the offense so denounced.
There was hence no error in overruling the demurrers interposed.
The judgment is affirmed.
Affirmed.